Citation Nr: 1139431	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-44 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 18, 2009, for the 30 percent disability rating assigned for limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1953 to December 1955.

This appeal originally came before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, continued the 20 percent disability rating that had been assigned for the Veteran's service-connected left arm disability.  In an April 2009 rating decision, the RO increased the disability rating to 30 percent, effective March18, 2009, the date a VA examination showed that the Veteran's left arm disability worsened.  In June 2009, the Veteran submitted a notice of disagreement (NOD) disagreeing with the effective date assigned for the 30-percent disability rating and withdrawing his disagreement with the 30 percent rating assigned.

As support of his claim, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2010.  The transcript of the hearing is associated with the claims folder and has been reviewed.  At the time of the hearing, the Veteran submitted additional evidence.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).

This case was previously before the Board in March 2011, at which time the Board remanded the issue on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  By rating decision dated in March 1972, the RO granted service connection for limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis.  A 20 percent disability rating was assigned, effective October 5, 1971.  

2.  The RO continued the 20 percent disability rating in a December 1998 rating decision.  The rating decision became final in December 1999.

3.  On March 13, 2006, the Veteran filed the instant claim for an increased rating for his service-connected limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis. 

4.  In August 2006, March 2007, and August 2007 rating decisions, the RO continued the 20 percent assigned for the Veteran's service-connected left arm disability. 

5.  In an April 2009 rating decision, the RO increased the disability rating to 30 percent for the Veteran's service-connected limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis, effective March 18, 2009. 

6.  There was no pending claim for an increased rating for limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis prior to March 13, 2006.

7.  There is no evidence that the Veteran's limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis had increased in severity so as to warrant a 30 percent rating within the one year period prior to March 13, 2006. 

8.  March 18, 2009, is the earliest date that it is factually ascertainable that the Veteran's limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis had increased in severity.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than March 18, 2009, for the 30 percent disability rating assigned for limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis have not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.155, 3.158 3.159, 3.400 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded VA's duties to notify and assist Veterans in developing their claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA is required to inform the Veteran of the type of evidence needed to substantiate his claim, including apprising him of whose specific responsibility - his or VA's - it is for obtaining this supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002). 

Here, though, the VCAA arguably has no effect on this effective date appeal because it can be argued that resolution of this issue is solely one of statutory interpretation such that the claim is barred as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

In any event, review of the claims file reveals compliance with the VCAA.  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in June 2006 that is compliant with the case of Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The effective date issue on appeal stems from a 30 percent rating assignment granted for a left arm disorder in an April 2009 rating decision.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a Notice of Disagreement (NOD) regarding an effective date, such as the case here, does not trigger additional section 5103(a) notice.  Indeed, the Court has determined that to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501. 

The Court, however, more recently clarified its holding in Dingess, indicating it was limited to situations where service connection was granted and the disability rating and effective date assigned prior to the enactment of the VCAA - i.e., prior to November 9, 2000.  If the rating decision that granted service connection occurred after that date, the Veteran is entitled to pre-decisional notice concerning all elements of his claims, including these downstream disability rating and effective date elements.  Furthermore, if he did not receive this notice, for whatever reason, it is VA's obligation to explain why this is not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Notwithstanding its holding in Dunlap, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess and Dunlap, supra.  In this regard, the Court emphasized its previous holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...." Id.

Applying the above analysis to the present case, the Board concludes that prejudicial error in the timing or content of VCAA notice has not been demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

In fact, with respect to content, the RO actually provided the Veteran with downstream Dingess notice in June 2006 pertaining to the disability rating and effective date elements of his left arm disorder claim.  Further, after the Veteran filed an NOD with regard to an earlier effective date for his left arm disorder, the additional notice requirements described within 38 U.S.C.A. §§ 5104 and 7105 were met by the October 2009 SOC.  Specifically, this document provided the Veteran with a summary of the pertinent evidence as to his earlier effective date claim, a citation to the pertinent laws and regulations governing an earlier effective date, and a summary of the reasons and bases for the RO's decision to deny an earlier effective date.  Consequently, as to notice provided for the downstream effective date element of his claim, prejudicial error has not been established. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted statements in support of his claim.  He also has been provided VA examinations in connection with his claim.  Additionally, he was provided with an opportunity to provide testimony and additional evidence at a videoconference hearing.  The Veteran has not identified or authorized the release of any other private medical records.  Therefore, the Board is satisfied that all relevant evidence identified by the Veteran has been obtained, and that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2011 remand.  Specifically, the March 2011 remand instructed the RO to contact the Veteran to identify and authorize the release of any existing private medical records pertaining to his left arm disorder since 2004.  The Board finds that the RO has complied with these instructions to the extent possible.  The RO sent a letter to the Veteran in March 2011 to request such information.  It associated with the claims file all relevant private treatment records as identified and authorized by the Veteran pertaining to the service-connected left arm disorder since 2004.  Thus, all remand directives have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).   The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(o)(1).   

The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

Thus, three possible dates may be assigned depending on the facts of the case: 

(1)  If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2)  If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3)  If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In addition, the Court has indicated that it is axiomatic that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable".  38 C.F.R. §§ 3.155, 3.400(o)(2); Hazan, 10 Vet. App. at 521.  Therefore, the Board will first determine the date of receipt of the Veteran's claim in the present case. 

The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.1(p), 3.155(a).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has emphasized that VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373; Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 23 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the Veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Once a formal compensation claim has been allowed, receipt of certain medical evidence will be accepted as an informal claim for an increased rating.  38 C.F.R. § 3.157(b).  Such evidence includes a report of VA outpatient or hospital examination or report of admission to a VA hospital.  38 C.F.R. § 3.157(b)(1).   When the evidence in question is VA medical evidence, the effective date of the claim is the date of treatment.  Id.  These provisions apply only when such reports relate to examination or treatment of a service-connected disability or when a claim specifying the benefit sought is received within one year from the date of the examination, treatment, or admission.  Id.  When medical evidence is from a private physician, the effective date of the claim will be the date of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).   

The Veteran's limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis was awarded under 38 C.F.R. § 4.71a, Diagnostic Codes 5020-5202 (synovitis and other impairment of the humerus).  In an April 2009 rating decision, the codes under which it is rated were changed to Diagnostic Codes 5020-5201 (synovitis and limitation of motion of the arm).  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5020, the diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout, which will be rated under Diagnostic Code 5002.

Under Diagnostic Code 5201, limitation of motion of the arm at the shoulder lever will be rated as 20 percent disabling for both the major and minor arm.  Limitation of motion that is midway between the side and the shoulder is rated as 20 percent disabling for the minor arm and 30 percent disabling for the major arm.  Limitation of motion of the arm to 25 degrees from the side is rated as 30 percent disabling for the minor arm and 40 percent disabling for the minor arm.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The Veteran's left arm disorder was rated as 20 percent disabling from October 5, 1974, to March 17, 2009.  Since March 18, 2009, this disorder has been rated as 30 percent disabling.

The RO assigned the current March 18, 2009, effective date for the 30 percent rating based on a VA examination on that date that revealed a significant decline in the range of motion for the left shoulder compared to previous results.  Since the date of entitlement for the 30 percent rating, March 18, 2009, was later than the date of the increased rating claim, the effective date was the date of entitlement.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).   

The Veteran seeks an effective date earlier than March 18, 2009, for the award of his 30 percent rating for his left arm disorder.  Specifically, he asserts the effective date should be March 13, 2006, the date he filed the instant claim for an increased rating.  See June 2009 NOD.  

In the present case, the Veteran is not entitled to an earlier effective date.  In this regard, a history of his claim is as follows:  The Veteran was discharged from service in December 1955.  Subsequently, he filed a claim of service connection for his left arm disorder in October 1971.  The RO awarded service connection for a left arm disorder at 20 percent disabling in a March 1972 rating decision.  The Veteran did not appeal this decision.

Subsequently, the Veteran filed a claim for an increased rating with respect to his left arm disorder in June 1998.  His claim was denied in a December 1998 rating decision, to which the Veteran did not file an appeal.

Thereafter, no further claim for an increased rating was submitted until the Veteran filed the instant claim for an increased rating on March 13, 2006.  By rating decisions dated in August 2006, March 2007, and August 2007, the RO denied the Veteran's claim for an increased rating and continued the 20 percent disability rating for his left arm disability.  Subsequently, in an April 2009 rating decision, the RO increased the disability rating to 30 percent, effective March 18, 2009.  The Veteran was notified of the decision in an April 2009 letter. The Veteran filed a timely notice of disagreement in June 2009.  In an October 2009 statement of the case, the RO again denied an earlier effective date for the award of the 30 percent disability rating for the left arm disability.  It also issued an August 2011 supplemental statement of the case, confirming the denial of the earlier effective date claim. 

In this case, the date of receipt of the claim for an increased rating, for effective date purposes, is March 17, 2006, the date the claim for an increased rating was received by the RO.  However, the Veteran contends that the effective date of the 30 percent rating should be March 13, 2006, the date he filed the increased rating claim.   



The Board notes that the claims folder reveals no evidence showing that a 30 percent rating was ascertainable within the one-year period before the receipt of the March 17, 2006, claim for an increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In addition, while the Veteran's claim for an increased rating was received on March 17, 2006, the RO correctly assigned an effective date based on the latter March 18, 2009, VA examination that showed entitlement to a higher 30 percent rating at that time.  The Veteran is not entitled to an earlier effective date prior to March 18, 2009.  Private treatment records and VA examinations prior to March 18, 2009, do not demonstrate limitation of motion of the left arm to 25 degrees from the side, the criteria necessary for a higher 30 percent.  See, e.g., VA examination report dated in August 2006; private treatment record from Heartland Medical, P.C., dated in October 2006; and private treatment records from C.E. Rose, M.D., dated from June 2004 to December 2010.  

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the date entitlement first arose, March 18, 2009, is clearly later in time than the date of receipt of the increased rating claim (March 17, 2006).  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(o)(1).  As such the date of entitlement, March 18, 2009, is the proper effective date.  As there is no legal basis for assignment of any earlier effective date, the claim must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  





ORDER

An effective date earlier than March 18, 2009, for the award of a 30 percent disability rating for limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


